J-S83042-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF J.R.K.                  :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
                                           :
                                           :
                                           :
                                           :
                                           :
APPEAL OF: J.K., FATHER                    :   No. 989 WDA 2016

                   Appeal from the Order entered June 6, 2016
             in the Court of Common Pleas of Westmoreland County
                      Orphans’ Court at No(s): 92 of 2015

BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, and STRASSBURGER*, JJ.

MEMORANDUM BY STRASSBURGER, J.:                      FILED DECEMBER 2, 2016

       J.K. (Father) appeals from the order entered June 6, 2016, in the

Court of Common Pleas of Westmoreland County, which terminated

involuntarily his parental rights to his minor daughter, J.R.K. (Child), born in

November of 2011.1 We affirm.

       The orphans’ court summarized the relevant factual and procedural

history of this matter as follows.

            On May 6, 2014[,] a Protection From Abuse (PFA) Order
       was entered on behalf of [Mother], giving temporary custody of
____________________________________________


* Retired Senior Judge assigned to the Superior Court.
1
 Child’s mother, R.R.C. (Mother), executed a consent to adoption form on
September 18, 2015. The orphans’ court entered an order confirming
Mother’s consent and terminating her parental rights to Child on June 24,
2016. Mother has not filed a brief in connection with the instant appeal, nor
has she filed her own separate appeal.
J-S83042-16


     [Child] to Mother. According to the Order, Father’s custody
     would be supervised by the Westmoreland County Children’s
     Bureau [(WCCB)] or other agency until further Order of Court.
     Mother’s allegations of abuse included Father’s engaging in
     sexual conduct that was uncomfortable for [] Mother, Father’s
     viewing of child and incest pornography, and threats to kill her.
     She also expressed concern for her minor daughter’s safety. As
     a result, the PFA Order only permitted Father supervised
     visitation with [Child].

          On June 3, 2014, [WCCB] took emergency custody of the
     minor child, based upon the Mother’s request that [Child] be
     removed from the home, and because of limitations upon
     Father’s contact with [Child] pursuant to the PFA Order.

           On June 24, 2014, the Court entered an Adjudication and
     Disposition Order placing [Child] in foster care. In that Order,
     the [c]ourt found that:

              Father informed the caseworker that he had been
               twice adjudicated delinquent on sex abuse
               charges[.]

              Father did not have a residence of his own.

              Father represented that he suffered from bipolar
               disorder with manic episodes.

              Father recognized that he had issues that he
               needed to deal with before he should be
               considered for custody of [Child].

Orphans’ Court Opinion, 7/18/2016, at 1-2 (unnumbered pages).

     On October 16, 2015, WCCB filed a petition to terminate Father’s

parental rights to Child involuntarily. The orphans’ court held a termination

hearing on May 5, 2016, during which the court heard the testimony of

licensed clinical social worker, Cynthia King; psychologist, Carol Hughes;

psychologist, Carol Patterson; licensed professional counselor, Joe Narduzzi;



                                    -2-
J-S83042-16



WCCB caseworker, Elizabeth Messer; and Father. Following the hearing, on

June 6, 2016, the court entered an order terminating Father’s parental

rights. Father timely filed a notice of appeal, along with a concise statement

of errors complained of on appeal.

      Father now raises the following issues for our review.

      I. Whether the [orphans’] court erred in finding by clear and
      convincing evidence that the moving party met its burden as to
      terminating the parental rights of Father under 23 Pa.C.S.
      §[]2511(a)(8)?

      II. Whether the [orphans’] court erred in finding by clear and
      convincing evidence that the moving party met its burden under
      23 Pa.C.S. §[]2511(b) that the best interest of [Child] is met by
      terminating Father’s parental rights?

Father’s Brief at 4 (orphans’ court answers omitted).

      We consider Father’s claims mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).


                                      -3-
J-S83042-16


      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the orphans’ court terminated Father’s parental rights

pursuant to Section 2511(a)(8) and (b), which provides as follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ***

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency, 12 months or more have elapsed
            from the date of removal or placement, the
            conditions which led to the removal or placement of
            the child continue to exist and termination of
            parental rights would best serve the needs and
            welfare of the child.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the


                                    -4-
J-S83042-16


      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(8) and (b).

      We first address whether the orphans’ court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(8).

      In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
      2511(a)(8), the following factors must be demonstrated: (1) The
      child has been removed from parental care for 12 months or
      more from the date of removal; (2) the conditions which led to
      the removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

In re Adoption of M.E.P., 825 A.2d 1266, 1275-76 (Pa. Super. 2003).

“Notably, termination under Section 2511(a)(8)[] does not require an

evaluation of [a parent’s] willingness or ability to remedy the conditions that

led to placement of her children.” In re Adoption of R.J.S., 901 A.2d 502,

511 (Pa. Super. 2006) (citations omitted) (emphasis in original).

      Father argues that he remedied the conditions that previously

prevented him from caring for Child.       Father’s Brief at 11.    Specifically,

Father contends that he has not had “any issues with regard to domestic

violence” since WCCB opened its case, and that “there has not been any

competent evidence on the record indicating that Father . . . is continuing to

have sexual issues[.]”    Id. at 10-11.    Father asserts that he previously


                                     -5-
J-S83042-16



completed mental health treatment, and that he is “only a moderate to low

risk to re-offend.” Id.

       The court concluded that involuntary termination was proper under

section 2511(a)(8) because it has been over twelve months since Child was

placed in foster care2, and, in that time, Father has not remedied the

conditions    that   led   to   Child’s   placement.    Orphans’   Court   Opinion,

7/18/2016, at 7 (unnumbered pages).              In coming to this conclusion, the

court emphasized that Father failed to comply with court-ordered mental

health treatment, and that Father continues to lack stable employment and

housing. Id. at 7, 9. In addition, the court observed that Father himself

admitted that Child’s needs and welfare would best be served by remaining

with her foster family.         Id. These determinations are supported by the

record.

       During the termination hearing, WCCB caseworker, Elizabeth Messer,

testified that Father was asked to complete a series of reunification

objectives following Child’s adjudication of dependency. N.T., 5/5/2016, at

153.      These objectives included participating in parenting instruction,

obtaining and maintaining stable and appropriate housing, securing and

maintaining a verifiable and legal source of income, continuing with mental
____________________________________________


2
  As discussed above, Child was placed in foster care on June 3, 2014. At
the time of the termination hearing, on May 5, 2016, Child had been
removed from Father’s care for nearly two years.




                                           -6-
J-S83042-16



health treatment and individual counseling until successful completion,

undergoing      a    psychosexual       evaluation       and   complying    with    any

recommended         treatment,    and    participating    in   sexual   abuse   offender

treatment. Id.

       Concerning Father’s compliance with these objectives, Ms. Messer

testified that Father participated in parenting instruction. Id. Despite this

participation, Father made little, if any, progress in terms of parenting skill

over the last two years.         Id. at 153-54.      Father also has failed to obtain

stable and appropriate housing. Id. at 158-59, 171. Ms. Messer reported

that Father resided in approximately six different locations over the last two

years, “with some additional places that he has stayed for a night or two

that we’re not necessarily aware of.”            Id. at 154.      Concerning Father’s

employment, Ms. Messer believed that Father has been employed at eight

separate locations since Child entered foster care. Id. at 159. Father did

not provide her with paystubs or other verification for any of these jobs. Id.

at 161-66.

       Further, with respect to Father’s mental health, Ms. Messer testified

that Father stopped taking his medication and attending mental health

treatment.3     Id. at 166.      According to Ms. Messer, Father did complete a


____________________________________________


3
 Father testified that he began attending counseling and therapy “about two
weeks ago.” N.T., 5/6/2016, at 194-95.




                                           -7-
J-S83042-16



psychosexual evaluation.4         Id. at 168.    However, Father was discharged

unsuccessfully from sex offender treatment. Id. at 167-68.

       Moreover, the record demonstrates that Father failed to make progress

toward completing his reunification objectives. Of the greatest significance,

Father was discharged unsuccessfully from sex offender treatment.           The

record reveals that Father has a history of sexually abusing children as a

juvenile, and that Father admitted to viewing child pornography as an adult.

Id. at 29-30, 48. Psychologist, Carol Hughes, testified that Father remains a

“moderate” risk to commit additional sexual offenses. Id. at 53. Given this

evidence, it is clear that Father has failed to remedy the conditions that

caused Child to be removed from his care.

       Finally, our review of the record confirms that terminating Father’s

parental rights would best serve Child’s needs and welfare. Father remains

completely incapable of caring for Child, and it is doubtful that he ever will

be capable.      As this Court has stated, “a child’s life cannot be held in

abeyance while a parent attempts to attain the maturity necessary to

assume parenting responsibilities. The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims


____________________________________________


4
  Licensed clinical social worker, Cynthia King, testified that she was not able
to complete Father’s psychosexual evaluation, because of Father’s inability
to stay on topic during her appointments with him, and because Father failed
to attend appointments. N.T., 5/5/2016, at 7-12, 17.




                                           -8-
J-S83042-16



of progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d

at 513.

       We next consider whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(b). We have

discussed our analysis pursuant to Section 2511(b) as follows.

       Section 2511(b) focuses on whether termination of parental
       rights would best serve the developmental, physical, and
       emotional needs and welfare of the child. As this Court has
       explained, Section 2511(b) does not explicitly require a bonding
       analysis and the term ‘bond’ is not defined in the Adoption Act.
       Case law, however, provides that analysis of the emotional bond,
       if any, between parent and child is a factor to be considered as
       part of our analysis. While a parent’s emotional bond with his or
       her child is a major aspect of the subsection 2511(b) best-
       interest analysis, it is nonetheless only one of many factors to be
       considered by the court when determining what is in the best
       interest of the child.

              [I]n addition to a bond examination, the trial court
              can equally emphasize the safety needs of the child,
              and should also consider the intangibles, such as the
              love, comfort, security, and stability the child might
              have with the foster parent. Additionally, this Court
              stated that the trial court should consider the
              importance of continuity of relationships and whether
              any existing parent-child bond can be severed
              without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).5
____________________________________________


5
  We observe that Sections 2511(a)(8) and (b) both require a court
considering a termination petition to assess the needs and welfare of the
(Footnote Continued Next Page)


                                           -9-
J-S83042-16



      Here, the orphans’ court found that Child is bonded with her pre-

adoptive foster mother, and is flourishing in the care of her foster family.

Orphans’ Court Opinion, 7/18/2016, at 10 (unnumbered pages).             Father

argues that he performed well during his visits with Child, and that the

bonding evaluation presented to the court was “unbalanced” because it “did

not adequately examine the strength of the parent-child bond.”       Father’s

brief at 12-13.

      Concerning the relationship between Father and Child, psychologist

Carol Patterson testified that she conducted bonding evaluations with

respect to Child, Father, and Child’s foster mother.     Id. at 83-85.     Ms.

Patterson evaluated Child with her foster mother on September 15, 2015,

and evaluated Child with Father on December 7, 2015. Id. at 85. Based on

these evaluations, Ms. Patterson opined that Child displays a strong bond

with her foster mother. Id. at 87. In contrast, Child displays no bond with

Father. Id. at 95. Ms. Patterson explained her conclusions as follows.

            I concluded that [Child] displayed a strong bond with her
      foster mother during this assessment. She had good attention
      [and] concentration levels, which was really different in the two.
      When the foster mother was able to structure the situation,
                       _______________________
(Footnote Continued)

relevant child or children. However, the needs and welfare analysis required
by Section 2511(a)(8) is distinct from the needs and welfare analysis
required by Section 2511(b), and must be addressed separately. See In re
C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (en banc) (“[W]hile both
Section 2511(a)(8) and Section 2511(b) direct us to evaluate the ‘needs and
welfare of the child,’ . . . they are distinct in that we must address Section
2511(a) before reaching Section 2511(b).”).



                                           - 10 -
J-S83042-16


      [Child] was able to . . . concentrate up to 15-20 minutes on a --
      like, a social play situation[.]    [W]ith her father . . . her
      attention, [and] concentration were very short and she just went
      from one thing to the next.

            She sought proximity to her foster mother. When they
      were playing, [Child] would go to her, sit next to her, go on her
      lap, be around her in the various play situation[s]. And she
      responded positively to all of her foster mother’s approaches
      towards her, which was pretty much the opposite of what
      happened with her father. She had a very short attention span.
      She initiated only one affectionate behavior towards him. She
      had negative responses to many of his approaches towards her
      and included him in only one activity in which she was engaged.

Id. Ultimately, Ms. Patterson did not believe that any harm would come to

Child if Father’s parental rights are terminated. Id. at 95-96. Ms. Patterson

expressed concern, however, that separating Child from her foster mother

“could be potentially devastating.” Id. at 96.

      Thus, we again conclude that the record supports the finding of the

orphans’ court that terminating Father’s parental rights will best serve

Child’s needs and welfare.     The evaluations conducted by Ms. Patterson

confirm that Child is bonded strongly with her foster mother, and that Child

does not share a bond with Father.           While Father suggests that Ms.

Patterson failed to examine adequately the strength of the relationship

between Father and Child, our review of the record belies this assertion.

      Accordingly, because we conclude that the orphans’ court did not

abuse its discretion by terminating involuntarily Father’s parental rights to

Child, we affirm the order of the orphans’ court.

      Order affirmed.

                                    - 11 -
J-S83042-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2016




                          - 12 -